Civilian pay/ reassignment; order directing placement in position, Pub. L. bach pay. — Plaintiff, a supervisory *852quality control representative GS-1903-11, with a duty station in Philadelphia, Pennsylvania, who was reassigned to the position of supervisory quality control representative GS-1903-11, with a duty station in Dover, Delaware, seeks entitlement to the position of supervisory clothing and textile quality control representative GS-1906-11, with a duty station in Camden, New Jersey, on the ground that his rights under 5 C.F.R. §§ 351.201 et seq. (reduction in force) were allegedly violated. Subsequent to the occurrence of the relevant events, the position plaintiff sought administratively, and now seeks before the court, was upgraded to GS-12. Plaintiff claims entitlement under Pub. L. 92-415 and General Order No. 3 of 1972, and to money judgment for the difference between GS-11 and GS-12 for the period from April 6,1973 to date of judgment. On November 1,1974 the court issued the following order:
Before Nichols, Judge, Presiding, Laramore, Senior Judge, and BeNNett, Judge.
“This case comes before the court on defendant’s motion, filed September 7, 1973, for summary judgment and plaintiff’s cross-motion, filed December 12, 1973, for summary judgment, having been submitted on the briefs and oral argument of counsel. Upon consideration thereof, it is concluded that plaintiff has failed to state a claim upon which relief can be granted and, accordingly, is not entitled to recover.
“it is therefore ordered that plaintiff’s cross-motion for summary judgment is denied, defendant’s motion for summary judgment is granted and plaintiff’s petition is dismissed.”